Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Scott – 43,102 on 7/7/2021.


The application has been amended as follows: 
In the claims:
1.  (Currently Amended)  A control device comprising:
a memory;
a local clock circuit; and 
a processor configured to perform operations comprising:
operation as a correction unit configured to repeatedly execute correction processing of a local time provided by the local clock circuit in which the local time is capable of being synchronized with a network time, the local time comprising a time upon which time stamps are based, the correction processing executed at a first interval;
operation as a storage unit configured to store a time correction amount for each iteration of the correction processing in the memory together with a first time stamp of a first point in time according to the local time, at which [[the]] a respective iteration of correction processing was performed;
operation as a data collection unit configured to collect a plurality of data elements related to a controlled object at a second interval;
operation as a database configured to store the collected plurality of data elements in the memory, with a respective second time stamp attached to each data element of the plurality of data elements, the respective second time stamp indicating, for each respective data element, a second point in time according to the local time, at which the respective data element was collected;
operation as an extraction unit configured to extract, from the database, data elements of the plurality of data elements corresponding to a period designated by a query directed to the database;
operation as a modification unit configured to, for each of the extracted data elements, modify the respective second time stamp, based on the time correction amount of the iteration of correction processing to which a respective first time stamp and the respective second time stamp correspond, by:

calculating a time modification amount, for modifying the respective second time stamp, by multiplying the time deviation per unit time by an elapsed time between a first time indicated by the respective first time stamp and a second time indicated by the respective second time stamp; and
applying the time modification amount to the respective second time stamp; and
operation as a response unit configured to send the extracted data elements with the modified respective second time stamps attached thereto to an issuer of the query.

2.  (Currently Amended)  The control device according to claim 1,
wherein 
the processor operating as the storage unit stores in the memory the time correction amount for each iteration of the correction processing in association with an identifier for identifying the iteration of the correction processing,
the processor operating as the database stores in the memory, for each of the collected plurality of data elements, a record that includes the data element with the respective second time stamp attached thereto and the identifier of the iteration of the correction processing of the local time to which the respective first time stamp of iteration and the respective second time stamp the data element correspond, and
the processor operating as the modification unit acquires the time correction amount corresponding to the identifier included in the record each of the extracted data elements, and modifies the respective second time stamp of the 


wherein the processor operating as the modification unit modifies the respective second time stamp based on the time modification amount comprising an interpolated value obtained based on: the acquired time correction amount; the respective first time stamp, corresponding to the acquired time correction amount; the elapsed time between the first time indicated by the respective first time stamp and the second time indicated by the respective second time stamp; and a time indicated by a first time stamp other than the respective first time stamp.

4.  (Previously Presented)  The control device according to claim 1,
wherein the processor operating as the database operates as a time-series database configured to respond to a query that includes designation of the period.

5.  (Previously Presented)  The control device according to claim 1,
wherein the processor operating as the correction unit accesses a time server providing a global time and executes correction processing of the local time based on a difference between the global time and the local time.

6.  (Previously Presented)  The control device according to claim 1,
wherein the processor operating as the data collection unit collects the data at the second interval that comprises a higher frequency of collection of the plurality of data elements than a frequency comprised in the first interval of executing the correction processing by the correction unit.

7.  (Previously Presented)  The control device according to claim 1, wherein 
the processor is configured to perform operations further comprising operation as a learning unit configured to create learning data related to accuracy of the correction processing by feedback learning that uses the time correction amount for each iteration of the correction processing, and
the processor operating as the correction unit corrects the local time with reference to the created learning data.

8.  (Previously Presented)  The control device according to claim 1, wherein 
the processor is configured to perform operations further comprising operation as a determination unit configured to determine a validity of the correction processing of the local time, and
 the processor operating as the correction unit disables correction processing in response to determining by the determination unit that the correction processing is not valid.

9.  (Currently Amended)  A time stamp modification method comprising:
repeatedly executing correction processing of a local time provided by a local clock circuit in which the local time is capable of being synchronized with a network time, the correction processing executed at a first frequency;
causing a storage unit to store a time correction amount for each iteration of the correction processing in a memory together with a first time stamp of the point in time at which [[the]] a respective iteration of correction processing was performed;
collecting a plurality of data elements related to a controlled object;
storing the collected plurality of data elements in a database, with a second time stamp attached to each data element of the plurality of data elements, the second time stamp indicating for each respective data element, a point in time at which the respective data element was collected;
extracting, from the database, data elements of the plurality of data elements corresponding to a period designated by a query directed to the database; and
modifying, for each of the extracted data elements, the respective second time stamp based on the time correction amount of the iteration of correction processing to which a respective first time stamp and [[the]] a respective second time stamp correspond, by:
calculating a time deviation per unit time comprising an amount by which a difference between the local time and the network time changes per each unit of time, by dividing the time correction amount to which the respective first time 
calculating a time modification amount, for modifying the respective second time stamp, by multiplying the time deviation per unit time by an elapsed time between a first time indicated by the respective first time stamp and a second time indicated by the respective second time stamp; and 
applying the time modification amount to the respective second time stamp.

10.  (Previously Presented)  A non-transitory computer-readable storage medium storing a computer program that includes a command for causing a computer to execute the method according to claim 9.

11.  (Currently Amended)  A data storage system for a computer memory in a control device comprising:
[[a]] the computer memory; 
a local clock circuit; and
a processor configured with a program to perform operations comprising:
repeatedly executing correction processing of a local time provided by the local clock circuit in which the local time is capable of being synchronized with a network time, the local time comprising a time upon which time stamps are based, the correction processing executed at a first interval, wherein 
the data storage system comprises:
a first portion of the computer memory in which a time correction amount for each iteration of the correction processing together with a first time stamp of a first point in time according to the local time, at which [[the]] a respective iteration of correction processing was performed is stored; and
a second portion of the computer memory in which a time-series database comprising a plurality of records are stored 
a data element related to a controlled object of the device;
a second time stamp assigned to the data element, the second time stamp indicating a time of the local clock circuit at which the data element was collected; and
an identifier for identifying a value of correction processing of the second time stamp such that the second time stamp is modified according to the value of correction processing to correct errors in the local clock circuit, 
the processor is configured with the program to perform operations further comprising modifying by 
calculating a time deviation per unit time comprising an amount by which a difference between the local time and the network time changes per each unit of time, by dividing the identified value of correction processing by: an operation interval of the correction processing; or an elapsed time between iterations of the correction processing;
calculating a time modification amount, for modifying the second time stamp, by multiplying the time deviation per unit time by an elapsed time between a first time indicated by the first time stamp and a second time indicated by the second time stamp; and
applying the time modification amount to the second time stamp.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: applicant’s arguments concerning the prior art references of Seshan1, Fletcher2 and Corbin3 are persuasive.  The prior art references taken alone or in combination do not render obvious the ordered combination of claimed elements including: “calculating a time deviation per unit time comprising an amount by which a difference between the local time and the network time changes per each unit of time, by dividing the time correction amount to which the respective first time stamp corresponds by: an operation interval of the correction unit; or an elapsed time between iterations of the correction processing” and “calculating a time modification amount, for modifying the respective second time stamp, by multiplying the time deviation per unit time by an elapsed time between a first time indicated by the respective first time stamp and a second time indicated by the respective second time stamp”.
	An additional search was conducted however other prior art references could not be found which render obvious the ordered combination of elements as cited above.  Therefore, claims 1-11 are allowed.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.L.H/Examiner, Art Unit 2161             





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Seshan et al. Patent Application Publication 2015/0127284.
        2 Fletcher et al. Patent Application Publication 2014/0320502.
        3 Corbin et al. Patent Application Publication 2009/0217274.